 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20   PageID.1   Page 1 of 21




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                      NORTHERN DIVISION

DONALD J. ROBERTS, II, and

GUN OWNERS OF AMERICA, INC.,

                 Plaintiffs,
                                               Case No. _________
v.
                                               Hon.
U.S. JUSTICE DEPARTMENT,

BUREAU OF ALCOHOL, TOBACCO, FIREARMS
AND EXPLOSIVES, and

REGINA LOMBARDO, in her official capacity as
Acting Director, Bureau of Alcohol, Tobacco,
Firearms, and Explosives,

                  Defendants.
__________________________________________________________________
Kerry L. Morgan (P32645)                 Robert J. Olson
PENTIUK, COUVREUR & KOBILJAK, P.C.       William J. Olson
2915 Biddle Avenue, Suite 200            Jeremiah L. Morgan
Wyandotte, MI 48192                      WILLIAM J. OLSON, P.C.
Main: (734) 281-7100                     370 Maple Avenue West, Ste 4
F: (734) 281-2524                        Vienna, VA 22180
KMorgan@pck-law.com                      T: (703) 356-5070
*Counsel for Plaintiffs                  T: (540) 450-8777
                                         F: (703) 356-5085
                                         wjo@mindspring.com
                                         Of Counsel
__________________________________________________________________




                                     1
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20         PageID.2    Page 2 of 21




     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

      Now come Plaintiffs, DONALD J. ROBERTS, II, and GUN OWNERS OF

AMERICA, INC., by and through Counsel, and for their Complaint, state as

follows:

      Plaintiffs bring this action seeking a permanent injunction to return to the

status quo as it existed prior to Defendants’ Michigan Public Safety Advisory of

March 3, 2020, which rescinded a prior ATF determination that, when transferring

a firearm, Michigan federal firearm licensees (“FFLs”) may accept a Michigan

Concealed Pistol License (“CPL”) in lieu of obtaining a background check from

the FBI’s National Instant Background Check System (“NICS”). Plaintiffs seek

permanent injunctive relief restraining Defendants from enforcing the mandates of

ATF’s Michigan Public Safety Advisory. Finally, Plaintiffs seek a declaratory

judgment that Michigan Code 28.426(2) qualifies as a matter of law for the

exception provided for in 18 U.S.C. § 922(t)(3),1 that Defendants’ Michigan Public

Safety Advisory is invalid because it is ultra vires, exceeds the scope of

Defendants’ authority, violated the Administrative Procedures Act, and that

Defendants have no legal authority under federal law unilaterally to disqualify

Michigan and its residents from the exemption provided for in § 922(t)(3).



      1
         27 CFR § 478.102 is Defendants’ regulation implementing 18 U.S.C. § 922(t)(3),
which mirrors the statute in pertinent part.

                                          2
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20         PageID.3    Page 3 of 21




                         JURISDICTION AND VENUE

      1.     The Court has jurisdiction over this action pursuant to 5 U.S.C. § 702

and 28 U.S.C. § 1331. This Court has authority to grant the remedy Plaintiffs seek

under 28 U.S.C. §§ 2201 and 2202 and 5 U.S.C. § 706.

      2.     Venue is proper in this district pursuant to 5 U.S.C. § 703 and 28

U.S.C. § 1391(e) and 1391(b)(2). The events giving rise to this claim occurred in

Roscommon County, Michigan.

                                     PARTIES

      3.     Plaintiff, Donald J Roberts, II, is a United States citizen. The events or

omissions giving rise to this suit occurred in Roscommon County, Michigan, a

county within this district as more fully articulated in Plaintiff’s attached

Declaration. He is a law-abiding person and has no disqualification that would

prevent him from acquiring, keeping, or bearing arms. Mr. Roberts is a member of

Gun Owners of America, Inc. Mr. Roberts is a resident of McBain, Michigan. He

possesses a valid unexpired Michigan CPL issued March 16, 2016 and expiring

February 24, 2021. Were it not for the challenged agency action, Mr. Roberts

would be able to use his Michigan CPL in lieu of a background check to purchase

firearms at a federally licensed firearms dealer, as authorized by 18 U.S.C. §

922(t)(3).



                                          3
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20       PageID.4   Page 4 of 21




      4.    Plaintiff, Gun Owners of America, Inc. (“GOA”), is a California non-

stock corporation with its principal place of business at 8001 Forbes Place,

Springfield, VA 22151. GOA is organized and operated as a non-profit

membership organization that is exempt from federal income taxes under IRC §

501(c)(4). GOA was incorporated in 1976 to preserve, protect, and defend the

Second Amendment rights of gun owners. GOA has thousands of members and

supporters, including residents of the Eastern District of Michigan, who possess

Michigan CPLs, and who would use them to purchase firearms, but for the

challenged agency action.

      5.    Defendant U.S. Department of Justice (“DOJ”) is an executive agency

within the federal government of the United States. DOJ is headquartered at 950

Pennsylvania Avenue NW, Washington, D.C. 20530. DOJ is the agency

responsible for enforcing federal firearms laws.

      6.    Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”) is a component within DOJ, and is headquartered at 99 New York

Avenue NE, Washington, D.C. 20226. ATF investigates violations of and enforces

compliance with federal firearms laws, and instructs licensees and the public on the

requirements for use of the NICS system, which is administered by the Federal

Bureau of Investigation.




                                         4
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20        PageID.5   Page 5 of 21




      7.     Defendant, Regina Lombardo, is the Acting Director of ATF,

currently the senior official at ATF, and thus is responsible for overseeing the

agency’s action challenged herein.

                           STATEMENT OF FACTS

      8.     On March 7, 2020, Plaintiff, Donald J. Roberts, II, visited a federal

firearms licensee doing business as H&H Fireworks, Guns and Sporting Goods at

8979 W. Houghton Lake Dr., Houghton Lake, MI 48629, located in Roscommon

County, Michigan, for the purpose of purchasing a shotgun with his unexpired

Michigan CPL. Upon inquiry and presentment of his CPL, he was advised that

sale of the firearm using his unexpired Michigan CPL could not be completed

unless he submitted to a FBI NICS background check consistent with the ATF’s

Michigan Public Safety Advisory (“Michigan PSA”). However, consistent with

ATF instructions, the FFL refused to make the sale, and Mr. Roberts left the store

without purchasing the firearm.

      9.     18 U.S.C. § 922(t) mandates that a FFL may not transfer a firearm to

an unlicensed person until the FFL first conducts a background check with the

National Instant Criminal Background Check System (“NICS”).

      10.     However, § 922(t)(3)(A) provides an exception to that requirement, if

the transferee:

             has presented to the licensee a permit that—

                                         5
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20             PageID.6     Page 6 of 21




              (I) allows such other person to possess or acquire a

              firearm; and

              (II) was issued not more than 5 years earlier by the State

              in which the transfer is to take place; and

              (ii) the law of the State provides that such a permit is to

              be issued only after an authorized government official

              has verified that the information available to such official

              does not indicate that possession of a firearm by such

              other person would be in violation of law.... [Emphasis

              added.]2

       11.    On October 29, 1998, ATF sent an “OPEN LETTER TO ALL

MICHIGAN FEDERAL FIREARMS LICENSEES,” stating that “[t]he Michigan

permit to purchase a handgun ... will [] qualify as an alternative to the NICS

check....”3

       12.    However, the 1998 letter noted that “the Michigan concealed weapons

permit [does] not qualify....”




       2
        ATF’s regulation at 27 CFR § 478.102 mirrors this language.
       3
        https://www.atf.gov/firearms/docs/open-letter/michigan-oct1998-open-letter-
permanent-provisions-brady-law/download

                                             6
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20       PageID.7   Page 7 of 21




      13.   In 2005, Michigan changed its law. 2005 Mi. HB 4978 (Enacted,

November 22, 2005) created a requirement that CPLs are not to be issued unless

the state officials conduct a NICS check.

      14.   On February 7, 2006, then-Attorney General of Michigan, Mike Cox,

wrote a letter to Defendant ATF, to request ATF confirmation that the NICS

exception applied to Michigan, based on the provisions of the newly-revised

Michigan statute. See Exhibit A.

      15.   On March 24, 2006, Defendant ATF wrote to acknowledge its

agreement with the Michigan Attorney General’s assessment that the Michigan

statute qualified for a NICS check exemption, and issued an “Open Letter to

Michigan Federal Firearms Licensees” (“2006 Open Letter”). Exhibit A.

      16.   ATF’s 2006 Open Letter stated that, “Michigan’s Concealed Pistol

Licenses (CPLs) issued on or after November 22, 2005 will qualify as an

alternative to a [NICS] check.”

      17.   ATF’s 2006 Open Letter instructed Michigan FFLs that, when

transferring firearms, they would be permitted to accept Michigan CPLs in lieu of

running a NICS check.

      18.   On March 3, 2020, ATF issued a “PUBLIC SAFETY ADVISORY

TO ALL MICHIGAN FEDERAL FIREARMS LICENSEES” (“Michigan PSA”),

which states that ATF’s “March 24, 2006 [letter] is rescinded as of the date of this

                                            7
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20         PageID.8   Page 8 of 21




letter....” Exhibit B.

      19.      The Michigan PSA acknowledges that the language of MCL

28.426(2) still qualifies for a Section 922(t)(3) exemption, because the statutory

text still requires a NICS check be run prior to the issuance of a Michigan CPL.

      20.      Indeed, MCL 28.426(2) states, in pertinent part, that:

            A county clerk shall not issue a license to an applicant under

            section 5b unless both of the following apply:

             (a) The department of state police, or the county sheriff under

            section 5a(4), has determined through the federal national

            instant criminal background check system that the applicant is

            not prohibited under federal law from possessing or transporting a

            firearm.

             (b) If the applicant is not a United States citizen, the department

            of state police has verified through the United States Immigration

            and Customs Enforcement databases that the applicant is not an

            illegal alien or a nonimmigrant alien. [Emphasis added.]

      21.      However, the Michigan PSA claims that, “in spite of this specific

statutory requirement, ATF recently received information ... that Michigan CPLs

have been, and continue to be issued to certain applicants without a determination




                                           8
 Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20           PageID.9    Page 9 of 21




by Michigan officials as to whether the applicant is prohibited under federal law

from possessing or transporting firearms.” Emphasis added.

       22.      In other words, although acknowledging that the Michigan statute on

its face qualifies for a Section 922(t)(3) exemption, the Michigan PSA claims that

the requirements of MCL 28.426(2) are not being adhered to in practice by state

officials.

       23.      For whatever reason, ATF’s Michigan PSA does not purport to revoke

the NICS exemption for Michigan Licenses to Purchase (“LTP”), but rather only

the Michigan CPL, even though both licenses similarly require NICS checks prior

to issuance.

       24.      This is not the first such letter ATF has issued in recent months.

       25.      On July 22, 2019, ATF previously issued a “Public Safety Advisory to

All Alabama Federal Firearms Licensees” (“Alabama PSA”), which states that

“ATF’s [prior 2016] determination was based on the understanding that a full

NICS check would be conducted....”4 Emphasis added.

       26.      As with the Michigan statute, the Alabama statute clearly meets the

Section 922(t)(3) requirement, as it mandates that a NICS check be run by a county

sheriff prior to the issuance of a permit. See Alabama Code § 13A-11-75.




       4
           https://www.atf.gov/file/137671/download
                                              9
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20       PageID.10    Page 10 of 21




      27.      However, as with the Michigan PSA, the Alabama PSA claims that

the requirements of the Alabama statute are not being adhered to in practice by

some local Alabama sheriffs.

      28.      The Alabama PSA orders that “effective immediately, FFLs in

Alabama may no longer accept CCP permits as an alternative to a NICS

check.” (Emphasis original.)

      29.      On October 23, 2019, ATF also issued an “OPEN LETTER TO ALL

MINNESOTA FEDERAL FIREARMS LICENSEES” (“Minnesota Letter”) which

states that Minnesota permits may no longer be used in lieu of the NICS system. 5

      30.      These actions taken against Alabama, Minnesota, and Michigan are

consistent with a memorandum issued on January 16, 2020, by Andrew R.

Graham, ATF’s Deputy Assistant Director of Field Operations to “All Directors,

Industry Operations,” announcing a nationwide ATF “NICS Alternative Permit

Sampling Initiative” (“2020 Memo”). Exhibit C.

      31.      The 2020 Memo notes that “ATF has issued Open Letters recognizing

that certain permits issued in 25 States meet the requirements of 922(t)(3).”

      32.      The 2020 Memo claims that “it is important for ATF to evaluate

whether prohibited persons have still been able to obtain and use them [carry

permits] to acquire firearms without a NICS background check.”


      5
          https://www.atf.gov/file/141161/download

                                             10
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20      PageID.11     Page 11 of 21




      33.    The 2020 Memo explains that “Field Operations is initiating a

program in which IOIs [Industry Operations Investigators], during inspections of

FFLs, will conduct a NICS re-check of a sampling of transactions where a State

permit was used as an alternative to a NICS check....”

      34.    The 2020 Memo then instructs that IOIs are to randomly sample ATF

Forms 4473 obtained from completed transfers, and “conduct NICS re-checks” in

order to determine if any transfers were made to prohibited persons.

      35.    The 2020 Memo concludes that, by May 30, 2020, “each field

division will send consolidated results....”

      36.    Upon information and belief, as evidenced by its actions in the

Alabama PSA, the Minnesota Letter, the Michigan PSA, and its 2020 Memo, ATF

is implementing a new policy and has begun a campaign to frustrate Congressional

intent and effectively negate the benefit to gun owners and dealers offered by 18

U.S.C. § 922(t)(3).

      37.    Upon information and belief, ATF currently is undertaking a

concerted effort to target all currently exempted states for unlawful elimination

from the § 922(t)(3) exception.

      38.    As evidenced by its 2020 Memo, part of ATF’s campaign involves

ordering its regulatory Industry Operation Investigators in various states, during

inspections of dealers, to randomly (and in violation of federal regulation) run

                                          11
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20                 PageID.12       Page 12 of 21




NICS checks on persons who in the past purchased firearms using various states’

concealed carry permits, in lieu of a NICS check.

      39.      This ATF campaign is unlawful because, as the FBI makes clear,

“[a]uthorized use of the NICS is limited to the purpose of obtaining information on

whether receipt of a firearm by a prospective transferee would violate federal or

state law. FFLs, their officers, employees, agents, and/or other representatives are

permitted to request background checks of the NICS only for the authorized

purpose.”6 Emphasis added. As the FBI explains, “[a]ccessing or using the NICS

or permitting access or use of the NICS by another, for any unauthorized purpose,

is a violation of Federal law, for which sanctions may include criminal

prosecution; a civil fine not to exceed $10,000; and subject to cancellation of NICS

inquiry privileges.”

      40.      Indeed, 28 CFR § 25.6(a) states unambiguously that only “FFLs may

initiate a NICS background check,” and “only in connection with a proposed

firearm transfer as required by the Brady Act.”

      41.      28 CFR § 25.6(j) outlines three enumerated exemptions from the

prohibition on contacting NICS, the only potentially relevant one of which is

“[r]esponding to an inquiry from the Bureau of Alcohol, Tobacco, Firearms, and

Explosives in connection with a civil or criminal law enforcement activity....”


      6
          https://www.fbi.gov/services/cjis/nics/enrollment-instructions-for-ffls

                                                12
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20                PageID.13     Page 13 of 21




       42.    ATF’s 2020 Memo and “NICS Alternative Permit Sampling

Initiative” does not constitute a “civil or criminal law enforcement activity,” 7 based

on any investigation of wrongdoing by a dealer or specific purchaser. Rather, this

Initiative constitutes a random and suspicionless sampling of past sales in the

hopes to disqualify states from the benefit of Section 922(t)(3).

       43.    Neither the statute nor governing regulations permit ATF to run

suspicionless FBI background checks on buyers related to past completed sales of

firearms, any time the agency wishes, especially during compliance inspections of

dealers. That is not the purpose of the NICS system.

       44.    Upon information and belief, ATF’s 2020 Memo reveals a strategy

designed to collect data to support ATF’s predetermined mission, in open hostility

to Congress’ will as set out in Section 922(t)(3), by assembling data to be used

only to achieve a de facto repeal of Section 922(t)(3) and force as many gun sales

as possible to take place through the federal NICS system.

       45.    Media and news sources have reported on various proposals by state

and federal politicians to require “universal background checks.” To date, none of

these proposals has been enacted into law at the federal level.




       7
         Similarly, 18 U.S.C. § 923(g)(1)(D) explains that, during compliance inspections of
FFLs, ATF inspectors “shall not ... seize any records or other documents other than those records
or documents constituting material evidence of a violation of law.”
                                               13
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20             PageID.14    Page 14 of 21




      46.      Moreover, Plaintiffs aver that none of these proposals would be

constitutional.

      47.      Yet President Trump has indicated a willingness to “explore executive

action” when it comes to gun control.8

      48.      Upon information and belief, the ATF’s Alabama PSA, Minnesota

letter, Michigan PSA, and its 2020 Memo, represent the first steps in implementing

ATF’s agenda to force as many gun sales into the federal background check system

as possible, moving toward a “universal background check” system achieved

through administrative agency action rather than congressional legislation.

      49.      Upon information and belief, the ATF campaign also constitutes part

of an agency effort to create a prohibited national registry of gun owners, in

violation of 18 U.S.C. § 926(a).

      50.      Upon information and belief, ATF’s Michigan PSA, Open Letter, and

2020 Memo represent an attempt to feed information about specific gun buyers and

gun transfers into an illegal ATF database.

      51.      Plaintiffs aver that 18 U.S.C. § 922(t)(3) does not authorize

Defendants to investigate and exercise control over the concealed carry permitting

process operated by the states. Nor does federal law provide any authority to




      8
          https://www.politico.com/story/2019/08/05/trump-executive-action- guns-1448612

                                             14
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20       PageID.15    Page 15 of 21




Defendants to disqualify or “revoke” any states’ concealed carry permits from the

Section 922(t)(3) exemption.

      52.    Qualification for exception under 18 U.S.C. § 922(t)(3) is not based

on whether state officials in practice conform their behavior to the requirements of

state law in every instance. Rather, Section 922(t)(3) was clearly written to base

eligibility solely on whether state statutes meet certain requirements as a matter of

law, which Defendants admit the Michigan statute does.

      53.    Under Defendants’ view of Section 922(t)(3), a single rogue or anti-

gun sheriff or other law enforcement officer could thwart the intent of Congress

and undermine the Section 922(t)(3) exception for an entire state, by failing to or

refusing to adequately screen one or more candidates for concealed carry permits

for a period of time.

      54.    Defendant ATF’s unauthorized and unlawful Michigan PSA has

harmed and continues to harm Plaintiff Roberts, along with thousands of other

Michigan CPL holders, many of whom (like Plaintiff Roberts) are members and

supporters of GOA.

      55.    As this case presents a pure question of law (whether the Michigan

statute qualifies for the exception in Section 922(t)(3)), requires no factual

determinations, and involves no technical or scientific issues, there is no deference

due to the agency’s purely legal conclusion that Michigan CPLs may not be used

                                         15
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20        PageID.16     Page 16 of 21




in lieu of NICS.

      56.     Defendants    have    provided     no    standard    for    Michigan’s

disqualification, and no reasoned (much less adequate) explanation for their

arbitrary reversal in position, when neither the federal statute nor the Michigan law

at issue has changed in any way.

                           FIRST CAUSE OF ACTION

                   (VIOLATION OF APA 5 U.S.C. § 706(2)(A))

             ARBITRARY, CAPRICIOUS, ABUSE OF DISCRETION,

                     NOT IN ACCORDANCE WITH LAW

      57.     Plaintiffs reallege paragraphs 1 through 56, as though fully set forth

herein.

      58.     Defendants’ Michigan PSA constitutes “agency action” pursuant to 5

U.S.C. § 551(13) for purposes of review under the APA, 5 U.S.C. § 702.

      59.     Defendants’ Michigan PSA adopts erroneous legal conclusions and

asserts administrative authority that is contrary to the plain language of the statute

and regulation.

      60.     Defendants’ Michigan PSA constitutes a complete reversal of policy

made without a reasoned explanation, and without application of any fixed

standards.




                                         16
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20       PageID.17   Page 17 of 21




      61.    Defendants’ Michigan PSA is arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with the law in violation of 5 U.S.C. §

706(2)(A).   It also undermines a Congressional program set out in Section

922(t)(3).

      62.    Plaintiffs are adversely affected because they are being and will

continue to be harmed by Defendants’ action, in that they are prohibited from

using their Michigan concealed carry permits as a lawful and Congressionally

authorized alternative to the NICS system.

                        SECOND CAUSE OF ACTION

                 (VIOLATION OF APA 5 U.S.C. § 706(2)(A))

     IN EXCESS OF STATUTORY JURISDICTION OR AUTHORITY

      63.    Plaintiffs reallege paragraphs 1 through 62 as though fully set forth

herein.

      64.    Defendants’ Michigan PSA is ultra vires, in excess of ATF’s statutory

jurisdiction or authority, in violation of 5 U.S.C. § 706(2)(C), as federal law does

not grant the agency authority to administratively review and enforce compliance

with the provisions of 18 U.S.C. § 922(t)(3).




                                        17
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20       PageID.18   Page 18 of 21




                         THIRD CAUSE OF ACTION

                 (VIOLATION OF APA 5 U.S.C. § 706(2)(D))

                          NOTICE AND COMMENT

      65.   Plaintiffs reallege paragraphs 1 through 64, as though fully set forth

herein.

      66.   Defendants’ Michigan PSA is a substantive or legislative rule because

it purports to amend 27 C.F.R. § 478.102(d)(1)(iii) by imposing additional

requirements beyond the “law of the State,” changes the obligations and legal

consequences for firearm purchasers and sellers in Michigan, and “effect[s] a

change in existing law” because it “effectively amends a prior legislative rule.”

Wilson v. Lynch, 835 F.3d 1083, 1099 (9th Cir. 2016).

      67.   Before a substantive rule like the Michigan PSA may take effect, the

APA requires the agency to issue a notice of proposed rulemaking that includes

“either the terms or substance of the proposed rule or a description of the subjects

and issues involved” in order to “give an interested person an opportunity to

participate in the rule making through submission of written data, views, or

arguments.” 5 U.S.C. §§ 553(b)(3) and (c).

      68.   Defendants did not comply with this notice-and-comment requirement

in promulgating the Michigan PSA.        Rather, defendants merely purported to




                                        18
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20        PageID.19   Page 19 of 21




declare it to be applicable to all firearms sales by FFLs in Michigan effective on

March 3, 2020

      69.      The fact that Defendants labeled their substantive rule change a

“Public Safety Advisory” does not excuse their violation of the APA or allow them

to evade the notice-and-comment requirement of the APA.

      70.      Defendants’ action in promulgating the Michigan PSA has harmed

and will continue to harm Plaintiffs and their members by impeding the ability of

law-abiding Michigan residents to acquire firearms pursuant to the provisions of

federal law.

                          FOURTH CAUSE OF ACTION

                       (VIOLATION OF 18 U.S.C. § 926(a))

                        NO NATIONAL GUN REGISTRY

      71.      Defendants are prohibited by 18 U.S.C. § 926(a) from creating a

national registry of firearms, firearm owners, or firearm transfers.

      72.      Federal law requires NICS checks for only a limited subset of firearm

transfers, with no NICS check required for (among other things) many private

sales, transfers between dealers, and FFL transfers with the transferee using a

concealed carry permit under Section 922(t)(3).

      73.      Defendants’ Michigan PSA is an attempt to eliminate the Section

922(t)(3) exemption, force more firearm transfers into the NICS system, and

                                          19
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20       PageID.20    Page 20 of 21




thereby collect information on more firearm buyers and transfers, in violation of

the clear prohibition of Section 926(a).

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs request that the Court grant all appropriate relief,

including:

      a.     The issuance of a permanent injunction, halting Defendants’

             enforcement of the Michigan PSA.

      b.     A declaratory judgment, pursuant to the Declaratory Judgment Act

             (28 U.S.C. §§ 2201-2202) or other applicable law, that holds unlawful

             and sets aside ATF’s Michigan PSA, and declares that MCL

             28.426(2) qualifies for the exception contained in 18 U.S.C. §

             922(t)(3), and that the Michigan PSA exceeds the scope of

             Defendants’ authority.

      c.     An order permanently enjoining Defendants from enforcing the

             Michigan PSA, or in any other way interfering with use of the

             Michigan concealed carry permit in lieu of a NICS check.

      d.     An order permanently enjoining Defendants from creation of a

             national registry of firearms, firearm transfers and/or firearm owners.




                                           20
Case 1:20-cv-10639-TLL-PTM ECF No. 1 filed 03/09/20      PageID.21    Page 21 of 21




     e.    An award of attorneys’ fees and costs to Plaintiffs pursuant to Equal

           Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A), and any applicable

           statute or authority; and

     f.    Any other relief that this Court in its discretion deems just and proper.

                                         /s/ Kerry L. Morgan
                                       Kerry L. Morgan (P32645)
                                       Pentiuk, Couvreur & Kobiljak, P.C.
                                       2915 Biddle Avenue, Suite 200
                                       Wyandotte, MI 48192
                                       Main: (734) 281-7100
                                       F: (734) 281-2524
                                       KMorgan@pck-law.com
                                       *Counsel for Plaintiffs

Dated: March 9, 2020
                                       Robert J. Olson
                                       William J. Olson
                                       Jeremiah L. Morgan
                                       William J. Olson, P.C.
                                       370 Maple Avenue West, Suite 4
                                       Vienna, VA 22180-5615
                                       T: (703) 356-5070
                                       T: (540) 450-8777
                                       F: (703) 356-5085
                                       wjo@mindspring.com (e-mail)
                                       Of counsel




                                        21
